Exhibit 10.20
NISOURCE INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
2.1 Affiliate
    2  
2.2 Benefits Committee
    2  
2.3 Board
    2  
2.4 Code
    2  
2.5 Committee
    2  
2.6 Company
    2  
2.7 Compensation
    2  
2.8 Disability or Disabled
    2  
2.9 Early Retirement
    3  
2.10 Final Average Compensation
    3  
2.11 NiSource Pension Plan
    3  
2.12 Normal Retirement
    3  
2.13 Participant
    3  
2.14 Pension
    3  
2.15 Pension Restoration Plan
    3  
2.16 Plan
    3  
2.17 Post-2004 Benefit
    3  
2.18 Pre-2005 Benefit
    3  
2.19 Primary Social Security Benefit
    4  
2.20 Qualified Pension Plan
    4  
2.21 Retirement
    4  
2.22 Service
    4  
 
       
ARTICLE III PARTICIPATION
    4  
 
       
ARTICLE IV SUPPLEMENTAL RETIREMENT PENSION
    4  
 
       
4.1 Applicability
    4  
4.2 Supplemental Retirement Pension
    4  
4.3 Reduction for Early Retirement
    5  
4.4 Separation from Service Prior to Early Retirement
    6  
4.5 Supplemental Disability Pension
    6  
4.6 Supplemental Spouse Pension
    7  
4.7 Retiree Death Benefit
    8  
4.8 Cost of Living Adjustment
    8  
4.9 Separate Agreement
    8  
 
       
ARTICLE V SUPPLEMENTAL RETIREMENT ACCOUNT
    8  
 
       
5.1 Applicability
    8  
5.2 Supplemental Retirement Account
    8  
5.3 Supplemental Credits
    8  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.4 Separation from Service
    9  
5.5 Death
    9  
 
       
ARTICLE VI DISTRIBUTIONS
    9  
 
       
6.1 Pre-2005 Benefit
    9  
6.2 Post-2004 Benefit
    10  
 
       
ARTICLE VII MISCELLANEOUS
    12  
 
       
7.1 Plan Financing
    12  
7.2 Non-Compete and Related Provisions
    12  
7.3 Nonguarantee of Employment
    13  
7.4 Nonalienation of Benefits
    13  
7.5 Plan Amendment or Termination
    13  
7.6 Indemnification
    14  
7.7 Action by Company
    14  
7.8 Protective Provisions
    15  
7.9 Governing Law
    15  
7.10 Notice
    15  
7.11 Successors
    15  
7.12 Actuarial Assumptions
    15  
7.13 Tax Savings
    15  
 
       
ARTICLE VIII CHANGE IN CONTROL
    16  
 
       
8.1 Change in Control
    16  
8.2 Potential Change in Control
    18  
8.3 Additional Service and Compensation Upon Change in Control
    19  
8.4 Waiver of Service and Age Requirements Upon Change in Control
    19  
8.5 Funding of Plan Benefits Upon Potential Change in Control
    19  
8.6 Plan Administration and Amendment Upon a Change in Control
    20  
8.7 Committee Discretion to Pay Lump Sum After a Change in Control
    20  
8.8 Lump Sum Election
    20  
8.9 Definitions
    21  
 
       
ARTICLE IX PLAN ADMINISTRATION: THE COMMITTEE
    21  
 
       
9.1 General Powers, Rights and Duties
    21  
9.2 Information Required by Committee
    22  
9.3 Committee Decision Final
    22  
9.4 Claims Procedure
    22  

ii



--------------------------------------------------------------------------------



 



NISOURCE INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2010
ARTICLE I
Purpose
     Effective as of December 23, 1982, and as subsequently amended as of
January 1, 1989, Northern Indiana Public Service Company adopted the Northern
Indiana Public Service Company Supplemental Executive Retirement Plan. Effective
as of January 1, 1991, NIPSCO Industries, Inc. (the “Company”) adopted the
NIPSCO Industries, Inc. Supplemental Executive Retirement Plan (the “Plan”) to
benefit the Company by providing key executives and employees with additional
security in order to aid the Company in retaining its present management and,
should circumstances require it, to aid the Company in attracting additions to
management. The Company, by providing such additional benefits, expects key
executives and employees to be available for consulting assignments to the
Company after retirement, at the Company’s request. The Plan was amended and
restated, effective January 1, 1993, in order to clarify certain provisions, and
was further amended and restated effective September 1, 1994. The Plan was
further amended and restated effective June 1, 2002 to reflect the name change
of the Company to NiSource Inc. and to make other administrative and technical
changes. The Plan was further amended, effective January 1, 2004, to reflect
changes in the structure of benefits under the Plan. The Plan was again amended
and restated, effective January 1, 2005, to comply with Internal Revenue Code
Section 409A with respect to benefits earned under the Plan from and after
January 1, 2005. Benefits under the Plan earned and vested prior to January 1,
2005 shall be administered without giving effect to Code Section 409A, and
guidance and regulations thereunder. The Plan was again amended and restated,
effective January 1, 2008, to incorporate special transition relief under
Internal Revenue Service Notice 2007-86 to allow Participants to elect to change
the time and form of payment of certain Post-2004 Benefits. The Plan is further
amended and restated, effective January 1, 2010, to clarify how certain
supplemental death benefits will be paid to Participants who have reached
Retirement.
     It is intended that the Plan be exempt from the reporting and disclosure
requirements of Title I of the Employee Retirement Income Security Act of 1974
because it is an unfunded plan maintained by an employer for the purpose of
providing benefits for a select group of management or highly compensated
employees.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions
     Where the following words or phrases appear in the Plan, they shall have
the respective meanings set forth in the following Sections of this Article,
unless the context clearly indicates to the contrary.
     2.1 Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; any leasing organization, to the
extent that its employees are required to be treated as if they were employed by
the Company pursuant to Code Section 414(n) and the regulations thereunder; and
any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o). An entity shall be an Affiliate only with
respect to the existing period as described in the preceding sentence.
     2.2 Benefits Committee. The NiSource Benefits Committee.
     2.3 Board. The Board of Directors of NiSource Inc.
     2.4 Code. The Internal Revenue of Code of 1986, as amended.
     2.5 Committee. The Officer Nomination and Compensation Committee of the
Board, which has certain specific duties with respect to the Plan.
     2.6 Company. NiSource Inc. and its subsidiaries and affiliates that adopt
the Plan for the benefit of key employees, or its successor or successors.
     2.7 Compensation. As defined in the NiSource Pension Plan, but disregarding
the definition of Taxable Compensation and the limitations required by Code
Section 401(a)(17), or any successor Section. In addition, for purposes of the
Plan, bonuses shall be considered in full as Compensation and not limited to 50%
of base pay.
     2.8 Disability or Disabled. A Participant has a Disability or is Disabled
if he or she has a condition that (a) causes a Participant to be unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (b) causes a Participant, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, to receive
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or an Affiliate or
(c) causes a Participant to be eligible to receive Social Security disability
payments.

2



--------------------------------------------------------------------------------



 



     2.9 Early Retirement. Separation from Service for reasons other than death
or Disability after the Participant has both attained age 55 and completed at
least 10 years of Service, but before the Participant’s Normal Retirement,
except as otherwise provided.
     2.10 Final Average Compensation. The result obtained by dividing the total
Compensation paid to a Participant during a considered period by the number of
months for which such Compensation was received. The considered period shall be
the 60 consecutive calendar months within the last 120 months of service that
produces the highest result.
     2.11 NiSource Pension Plan. The NiSource Salaried Pension Plan, as amended
from time to time.
     2.12 Normal Retirement. Separation from Service for reasons other than
death or Disability after a Participant has: (1) attained age 62; or
(2) attained age 60 and completed at least 25 years of Service, except as
otherwise provided.
     2.13 Participant. An employee or retiree participating in the Plan in
accordance with the provisions of Article III.
     2.14 Pension. A series of monthly amounts that are payable to a person who
is entitled to receive benefits under the Plan.
     2.15 Pension Restoration Plan. Pension Restoration Plan for NiSource Inc.
and Affiliates, as amended from time to time.
     2.16 Plan. NiSource Inc. Supplemental Executive Retirement Plan.
     2.17 Post-2004 Benefit. The portion of a Participant’s Supplemental
Retirement Pension or Supplemental Retirement Account, as applicable, equal to
the present value, determined as of a Participant’s date of separation from
Service after December 31, 2004, of the excess of such benefit or account
balance to which a Participant would be entitled under the Plan if he or she
voluntarily separated from Service without cause after December 31, 2004 over
his or her Pre-2005 Benefit and received a full payment of benefits from the
Plan on the earliest possible date allowed under the Plan following the
separation from Service, pursuant to Articles IV and V, calculated from and
after January 1, 2005 to the date of separation from Service.
     2.18 Pre-2005 Benefit. The portion of a Participant’s Supplemental
Retirement Pension or Supplemental Retirement Account, as applicable, equal to
the present value of the benefit or account balance, determined as of
December 31, 2004, to which a Participant would be entitled under the Plan if he
or she voluntarily separated from Service without cause on December 31, 2004 and
received a full payment of benefits from the Plan on the earliest possible date
allowed under the Plan following separation from Service, pursuant to Articles
IV and V, calculated as of December 31, 2004.

3



--------------------------------------------------------------------------------



 



     2.19 Primary Social Security Benefit. The monthly amount available to a
Participant at age 65 (or at Retirement, if later) under the provisions of Title
II of the Social Security Act in effect at the time of separation from Service,
assuming the following:

  (a)   The Participant attained age 65 in the year of Retirement, and     (b)  
The Participant earned maximum taxable wages under Code Section 3121(a)(1) in
all years prior to the year of Retirement. A Participant’s Primary Social
Security Benefit will be deducted in accordance with Article IV, even though he
or she may not be receiving or may not be eligible to receive Social Security
benefits.

     2.20 Qualified Pension Plan. The NiSource Pension Plan and any other
tax-qualified defined benefit pension plan maintained by the Company or any
Affiliate.
     2.21 Retirement. A Participant’s Normal or Early Retirement.
     2.22 Service. A Participant’s or employee’s employment or service with the
Company, as defined in the NiSource Pension Plan, or such other employment or
service date as determined by the Board.
ARTICLE III
Participation
     The Board or the Committee shall select which key employees of the Company
will participate in the Plan. In accordance with Article I, it is intended that
officers and certain other employees be eligible for participation.
     After the Board or the Committee approves participation for an individual,
the Company or the Committee shall provide the individual with a notice of
participation in the Plan and a description of the Plan.
ARTICLE IV
Supplemental Retirement Pension
     4.1 Applicability. This Article IV shall apply to each Participant or
former Participant who first participated in the Plan prior to January 23, 2004.
     4.2 Supplemental Retirement Pension. Upon Normal Retirement, a Participant
shall receive a monthly Supplemental Retirement Pension calculated on a
single-life basis equal to the larger of (a) or (b) below, reduced in each case
by the single-life pension (excluding any supplements related to eligibility for
a Social Security benefit) the Participant is eligible to

4



--------------------------------------------------------------------------------



 



receive under (1) either the FAP Benefit or the Account Balance Option of the
NiSource Pension Plan, or any other Qualified Pension Plan and (2) the Pension
Restoration Plan.

  (a)   The sum of:

  (i)   1.7% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service to a maximum of 30 years; plus     (ii)   0.6% of the
Participant’s Final Average Compensation multiplied by the Participant’s Service
in excess of 30 years.

  (b)   The sum of:

  (i)   3% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service to a maximum of 20 years; plus

  (ii)   0.5% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service in excess of 20 years, to a maximum of 30 years;

  (iii)   less 5% of the Participant’s Primary Social Security Benefit,
multiplied by the Participant’s Service to a maximum of 20 years.

     Upon Early Retirement, a Participant shall receive a monthly Supplemental
Retirement Pension in a reduced amount (as described in Section 4.3 below).
     4.3 Reduction for Early Retirement. A Participant who experiences a
separation from Service prior to Normal Retirement, but after Early Retirement,
shall receive a monthly Supplemental Retirement Pension in an amount determined
in accordance with Section 4.2 above, but reduced as follows: (1) by 6% for each
of the first two (2) years and 4% for each of the next five years that
commencement of the Participant’s Supplemental Retirement Pension precedes the
date that the Participant would attain age 62; or (2) if the Participant had
completed 25 years of Service at the time of his or her separation, by 6% for
the first year and 4% for each of the next four years that commencement of the
Participant’s Supplemental Retirement Pension precedes the date that the
Participant would attain age 60, with a pro rata reduction for any fraction of a
year.
     Payment of the Participant’s monthly reduced Supplemental Retirement
Pension shall normally commence within 45 days following a separation from
Service, or, if later, within such timeframe permitted under Code Section 409A,
and guidance and regulations thereunder. Notwithstanding the preceding sentence,
a Participant may elect to defer the commencement of the portion of his or her
reduced Supplemental Retirement Pension that constitutes the Pre-2005 Benefit to
any date between Early Retirement and attainment of age 62 by a written election
delivered to the Benefits Committee on or before the last day of the calendar
year preceding the calendar year of Early Retirement. A Participant may elect to
defer the commencement of the portion of his or her reduced Supplemental
Retirement Pension that constitutes the Post-2004

5



--------------------------------------------------------------------------------



 



Benefit to any date between Early Retirement and attainment of age 62 by a
written election delivered to the Benefits Committee only if such election
(i) constitutes a delay in payment or change in the form of payment, (ii) does
not take effect until at least 12 months after the date on which the election is
made, (iii) defers the first payment with respect to which such new election is
effective for a period of not less than five years from the date such payment
would otherwise have been made, and (iv) is not made less than 12 months prior
to the date of the first scheduled payment.
     4.4 Separation from Service Prior to Early Retirement. Upon separation from
Service prior to Early Retirement, a Participant shall receive a monthly
Supplemental Retirement Pension, calculated on a single-life basis equal to the
excess, if any, of the single-life pension the Participant would be eligible to
receive under either the FAP Benefit option or the Account Balance Option of the
NiSource Pension Plan, or any other Qualified Pension Plan, if the limitations
required by Code Sections 401(a)(17) and 415, or any other limitation imposed by
the Code, the limitation on bonuses to 50% of base pay and the potential
limitations relating to Taxable Compensation were not applied, reduced by the
single-life pension the Participant is eligible to receive under (1) either such
option of the NiSource Pension Plan, or any other Qualified Pension Plan and
(2) the Pension Restoration Plan.
     Payment of the Pre-2005 Benefit to a Participant or his or her beneficiary
in accordance with this Section shall commence on the same date as the pension
under the NiSource Pension Plan or any other Qualified Pension Plan. Payment of
the Post-2004 Benefit to a Participant or his or her beneficiary in accordance
with this Section, shall commence within 45 days after (i) the Participant
attains (or would have attained) age 62, if the Participant has not completed at
least 25 years of Service, or (ii) if the Participant has completed at least
25 years of Service, the Participant attains (or would have attained) age 60,
or, if later, within such timeframe permitted under Code Section 409A, and
guidance and regulations thereunder.
     4.5 Supplemental Disability Pension. If a Participant becomes Disabled
while in the active employment of the Company prior to age 65, the Participant
shall be eligible for a monthly Supplemental Disability Pension commencing on
the date the Disability begins and continuing to the first to occur of the
Participant’s death or attainment of age 65, calculated on a single-life basis,
and equal to the larger of (a) or (b) below, reduced in each case by the basic
benefit the Participant is eligible to receive under the long-term group
disability insurance coverage provided under any long term disability plan
maintained by the Company or any Affiliate.

  (a)   The sum of:

  (i)   1.7% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service to a maximum of 30 years, plus

  (ii)   0.6% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service in excess of 30 years.

6



--------------------------------------------------------------------------------



 



  (b)   The sum of:

  (i)   3% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service to a maximum of 20 years; plus

  (ii)   0.5% of the Participant’s Final Average Compensation multiplied by the
Participant’s Service in excess of 20 years, to a maximum of 30 years; less

  (iii)   5% of the Participant’s Primary Social Security Benefit, multiplied by
the Participant’s Service to a maximum of 20 years.

     After age 65, the Participant shall be eligible for a monthly Supplemental
Retirement Pension in accordance with Section 4.2, based on Service the
Participant would have had if the Participant had continued working for the
Company or an Affiliate to age 65, the Participant’s Final Average Compensation
at the time he or she became Disabled, the Primary Social Security Benefit
determined at the time the Participant became Disabled, and the single-life
pension the Participant is entitled to receive at age 65 from the NiSource
Pension Plan, or any other Qualified Pension Plan, and the Pension Restoration
Plan, determined at the time he or she became Disabled.
     4.6 Supplemental Spouse Pension. Upon the death of a Participant in active
employment or while receiving a Supplemental Disability Pension, his or her
surviving spouse, if any, shall be eligible to receive a monthly Supplemental
Spouse Pension equal to the greater of:

  (a)   25% of the Participant’s Final Average Compensation; or

  (b)   the monthly amount that would have been payable to such surviving spouse
if the Participant had elected payment of his or her monthly Supplemental
Retirement Pension in the form of a reduced 50% joint and survivor Pension, with
his or her spouse as the contingent annuitant, terminated employment (on the
date of his or her actual death) and then died immediately prior to the
commencement of payments.

     The Supplemental Spouse Pension shall commence in the month next following
the month of the Participant’s death and continue for the life of such spouse.
In the event that the Supplemental Spouse Pension calculated under option (a) of
this Section will provide a greater benefit to the spouse immediately following
the Participant’s death, but option (b) of this Section will provide a greater
monthly benefit as of the date the Participant would have attained age 55, the
amount of monthly Supplemental Spouse Pension payable to the surviving spouse
shall be: (1) calculated and payable under option (a) during the period
immediately following the Participant’s death; and (2) recalculated and payable
according to option (b) beginning on the date the Participant would have
attained age 55. Beginning on the earliest date that the surviving spouse could
have begun receiving a benefit under the NiSource Pension Plan, or any other
Qualified Pension Plan, the Supplemental Spouse Pension payable under this
Section shall be reduced by the amount of benefit under the NiSource Pension
Plan, or any other Qualified

7



--------------------------------------------------------------------------------



 



Pension Plan, and the Pension Restoration Plan that the spouse is (or would have
been) entitled to receive.
     4.7 Retiree Death Benefit. Upon the death of a Participant who has reached
Retirement (including a former Participant who reached Retirement and was paid
his or her benefits under this Plan), a lump sum death benefit equal to 50% of
his or her retiree group life insurance coverage shall be paid to such
Participant’s spouse or other beneficiaries designated with respect to such
coverage.
     4.8 Cost of Living Adjustment. For Participants in the FAP Benefit of the
NiSource Pension Plan, the benefits payable under Sections 4.2 through 4.7 shall
be increased in the same percentage and at the same time as cost of living
adjustments are made to the pensions of salaried employees of the Company or an
Affiliate under the NiSource Pension Plan, or any other Qualified Pension Plan.
     4.9 Separate Agreement. Notwithstanding Sections 2.7 and 2.22, each
Participant who first becomes eligible to participate in the Plan on and after
January 1, 2004 and prior to January 23, 2004 shall have his or her Supplemental
Retirement Pension determined based upon his or her Service and Compensation as
set forth in a separate, written agreement, if any, between the Company and such
Participant.
ARTICLE V
Supplemental Retirement Account
     5.1 Applicability. This Article V shall apply to each Participant who first
participates in the Plan on and after January 23, 2004.
     5.2 Supplemental Retirement Account. A Participant’s Supplemental
Retirement Account is a notional account equal to the sum of his or her
Compensation Credits, Supplemental Credits, if any, and Interest Credits.
Compensation Credits shall be credited to a Participant’s Supplemental
Retirement Account as of the last day of each Plan Year beginning on or after
January 1, 2004 equal to five percent of the Participant’s Compensation for such
Plan Year. Supplemental Credits, if any, shall be credited pursuant to
Section 5.3. Interest Credits shall be calculated in the same manner and shall
be credited to a Participant’s Supplemental Retirement Account at the same time
as provided under the NiSource Pension Plan or any other Qualified Pension Plan.
     5.3 Supplemental Credits. The Committee, subject to approval of the Board,
may authorize Supplemental Credits to a Participant’s Supplemental Retirement
Account in such amounts and at such times, and subject to such specific terms
and provisions, as authorized by the Committee.

8



--------------------------------------------------------------------------------



 



     5.4 Separation from Service. Upon separation from Service, for any reason
other than death, with five or more years of Service, unless a shorter period is
provided in a separate, written agreement between the Company and the
Participant and approved by the Board, a Participant shall receive the balance
of his or her Supplemental Retirement Account distributed in accordance with
Sections 6.1 and 6.2 within 45 days after such separation from Service, or, if
later, within such timeframe permitted under Code Section 409A, and guidance and
regulations thereunder.
     5.5 Death. Upon the death of a Participant prior to final distribution of
his or her Supplemental Retirement Account after completing five or more years
of Service, unless a shorter period is provided in a separate, written agreement
between the Company and the Participant and approved by the Board, the
Participant’s beneficiary, designated in such manner as provided by the
Committee, shall receive the balance of the Participant’s Supplemental
Retirement Account distributed in accordance with Sections 6.1 and 6.2. If the
Participant designates multiple beneficiaries, he or she shall designate the
percentage, in whole numbers, allocated to each such beneficiary.
     If any Participant fails to designate a beneficiary in the manner provided
above, if the designation is void or if the beneficiary designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s beneficiary shall be the person in the
first of the following classes in which there is a survivor:

  (a)   The Participant’s spouse;     (b)   The Participant’s children in equal
shares, except that if any of the children predeceases the Participant but
leaves issue surviving, then such issue shall take, by right of representation,
the share the parent would have taken if living;     (c)   The Participant’s
estate.

ARTICLE VI
Distributions
     6.1 Pre-2005 Benefit. This Section 6.1 applies only to a Pre-2005 Benefit.

  (a)   Form of Payment. Notwithstanding Sections 4.2, 4.3 and 4.4, a
Participant shall receive distribution of his or her Pre-2005 Benefit, pursuant
to Articles IV or V, in the same form as his or her distribution under the
NiSource Pension Plan, computed in the same manner as in the NiSource Pension
Plan, or under any other Qualified Pension Plan, computed in the same manner as
in such Qualified Pension Plan. Any election under the NiSource Pension Plan or
any other Qualified Pension Plan shall apply to his or her Pre-2005 Benefit
pursuant to the preceding sentence only if it is made by written instrument
delivered to the

9



--------------------------------------------------------------------------------



 



      Benefits Committee at least 30 days prior to the date of such
distribution. If such election is not so made at least 30 days prior to the date
of distribution of his or her Pre-2005 Benefit, the Participant’s Pre-2005
Benefit shall be paid as a 50% joint and survivor Pension if such Participant is
married, or as a single-life Pension if such Participant is unmarried. If a
Participant who makes an election pursuant to this subsection 6.1(a) at least
30 days prior to the date of distribution dies prior to distribution pursuant to
such election, such election shall be revoked and the provisions of Article IV
and subsection 6.1(b) shall apply.     (b)   Small Benefit Amounts. At the
discretion of the Committee, the present value of any Pre-2005 Benefit payable
under the Plan that does not exceed $5,000 may be paid to the Participant or his
or her surviving spouse or other designated beneficiary in quarterly,
semi-annual or annual installments, or in a single lump sum.

     6.2 Post-2004 Benefit. This Section 6.2 applies only to a Post-2004
Benefit.

  (a)   Form of Payment. The Post-2004 Benefit shall be payable in a form
available under the NiSource Pension Plan, computed in the same manner as in the
NiSource Pension Plan, or under any other Qualified Pension Plan, computed in
the same manner as in such Qualified Pension Plan, as elected by a Participant
by written notice delivered to the Benefits Committee on or before December 31,
2005. Notwithstanding the preceding sentence, in the case of an employee who
first becomes a Participant on or after January 1, 2005, the aforementioned
election with respect to a Post-2004 Benefit shall be made by written notice
delivered to the Benefits Committee within 30 days after the date the
Participant first becomes eligible to participate in the Plan and such election
shall be effective with respect to Compensation related to services to be
performed subsequent to the election; provided, however, that a Participant
shall not be considered first eligible if, on the date he or she becomes a
Participant, he or she participates in any other nonqualified plan of the same
category (account balance or nonaccount balance, as applicable), which is
subject to Code Section 409A, maintained by the Company or any Affiliate. If
payment in the form of an annuity is elected, the annuity type shall be elected
by the Participant at the time he or she makes the election described in the
first or second sentence of this paragraph from among those annuities available
at that time under the NiSource Pension Plan or under any other Qualified
Pension Plan. If a Participant fails to elect a form of distribution, the
Participant’s Post-2004 Benefit shall be payable in a lump sum.         If a
Participant who makes an election pursuant to this subsection 6.2(a) dies prior
to distribution pursuant to such election, such election shall be revoked and
the provisions of Article IV and subsection 6.2(b) shall apply.         Any
change in an election of a form of distribution available under the NiSource
Pension Plan or any other Qualified Pension Plan shall apply to his or her

10



--------------------------------------------------------------------------------



 



      Post-2004 Benefit pursuant to the preceding paragraph only if it is made
by written instrument delivered to the Benefits Committee and if (i) such new
election does not take effect until at least 12 months after the date on which
the election is made, (ii) the first payment with respect to which such new
election is effective is deferred for a period of not less than five (5) years
from the date such payment would otherwise have been made, and (iii) such new
election is not made less than 12 months prior to the date of the first
scheduled payment; provided, however, that an election to change from one type
of annuity payment to a different, actuarially equivalent, type of annuity
payment shall not be considered a change to the method of payment for purposes
of applying the restrictions in clauses (i), (ii) and (iii).        
Notwithstanding the preceding paragraph of this Section 6.2(a), a Participant
may change an election with respect to the form of payment of a Post-2004
Benefit, without regard to the restrictions imposed under the preceding
paragraph, on or before December 31, 2006; provided that such election
(i) applies only to amounts that would not otherwise be payable in calendar year
2006, and (ii) shall not cause an amount to be paid in calendar year 2006 that
would not otherwise be payable in such year. Additionally, a Participant may
change an election with respect to the form of payment of a Post-2004 Benefit,
without regard to the restrictions imposed under the preceding paragraph, on or
before December 31, 2007; provided that such election (i) applies only to
amounts that would not otherwise be payable in calendar year 2007, and
(ii) shall not cause an amount to be paid in calendar year 2007 that would not
otherwise be paid in such year. Additionally, a Participant may change an
election with respect to the form of payment of a Post-2004 Benefit, without
regard to the restrictions imposed by the preceding paragraph, on or before
December 31, 2008; provided that such election (i) applies only to amounts that
would not otherwise be payable before January 1, 2009, and (ii) shall not cause
an amount to be paid in calendar year 2007 or 2008 that would not otherwise be
paid in such years.     (b)   Specified Employees. Notwithstanding any other
provision of the Plan, in no event can a payment of a Post-2004 Benefit,
pursuant to Article IV or Section 5.4, to a Participant who is a Specified
Employee of the Company or an Affiliate, at a time during which the Company’s
capital stock or capital stock of an Affiliate is publicly traded on an
established securities market, in the calendar year of his or her separation
from Service be made before the date that is six months after the date of the
Participant’s separation from Service with the Company and all Affiliates,
unless such separation is due to his or her death or Disability.         A
Participant shall be deemed to be a Specified Employee for purposes of this
paragraph (b) if he or she is in job category C2 or above with respect to the
Company or any Affiliate that employs him or her; provided that if at any time
the total number of employees in job category C2 and above is less than 50, a
Specified Employee shall include any person who meets the definition of Key

11



--------------------------------------------------------------------------------



 



      Employee set forth in Code Section 416(i) without reference to paragraph
(5). A Participant shall be deemed to be a Specified Employee with respect to a
calendar year if he or she is a Specified Employee on September 30th of the
preceding calendar year. If a Specified Employee will receive payments hereunder
in the form of installments or an annuity, the first payment made as of the date
six months after the date of the Participant’s separation from Service with the
Company and all Affiliates shall be a lump sum, paid as soon as practicable
after the end of such six-month period, that includes all payments that would
otherwise have been made during such six-month period. From and after the end of
such six month period, any such installment or annuity payments shall be made
pursuant to the terms of the applicable installment or annuity form of payment.

ARTICLE VII
Miscellaneous
     7.1 Plan Financing. Except as set forth below in this Section and in
Section 8.5, benefits under the Plan shall be paid from the general assets of
the Company. To the extent any Participant or surviving spouse or other
designated beneficiary acquires a right to receive payments hereunder, such
right shall be no greater than the right of any other unsecured creditor of the
Company. Notwithstanding the foregoing, the Company has entered into a trust
agreement (“Trust Agreement”) whereby the Company agrees to contribute to a
trust (“Trust”) for the purpose of accumulating assets to assist the Company in
fulfilling its obligations to Participants and surviving spouses or other
designated beneficiaries hereunder. Such Trust includes the provision that all
assets of the Trust shall be subject to the creditors of the Company in the
event of its insolvency.
     7.2 Non-Compete and Related Provisions. Benefits under the Plan may be
forfeited if:

  (a)   A Participant, while employed by the Company or within a period of three
years after the Participant’s separation from Service for any reason, including
Retirement (the “Restrictive Period”), engages in activity or employment that
directly or indirectly competes with the business of the Company or its
Affiliates, including, but not by way of limitation, by directly or indirectly
owning, managing, operating, controlling, financing, or by directly or
indirectly serving as an employee, officer or director of or consultant to, or
by soliciting or inducing, or attempting to solicit or induce, any employee or
agent of the Company or its Affiliates to terminate employment with the Company
or its Affiliates, and become employed by, any person, firm, partnership,
corporation, trust or other entity that provides commodities, products or
services to customers of the Company or its Affiliates of the same type as
commodities, products or services provided by the Company or its Affiliates (the
“Restrictive Covenant”). The foregoing Restrictive Covenant shall not prohibit a
Participant from owning

12



--------------------------------------------------------------------------------



 



      directly or indirectly capital stock or similar securities which are
listed on a securities exchange or quoted on the National Association of
Securities Dealers Automated Quotation System which do not represent more than
1% of the outstanding capital stock of any such entity; or     (b)   A
Participant performs any action or makes any statement that is detrimental to
the Company or its Affiliates, unless such action or statement is retracted to
the Company’s satisfaction after the Participant is notified regarding such
action or statement.

     7.3 Nonguarantee of Employment. Participation in the Plan does not limit
the right of the Company or an Affiliate to discharge any individual with or
without cause.
     7.4 Nonalienation of Benefits. Neither a Participant, nor a surviving
spouse or other designated beneficiary may assign or transfer any benefits under
the Plan.
     7.5 Plan Amendment or Termination. The Committee may amend any provision of
the Plan. In addition, the Chief Executive Officer of the Company may amend any
provision of the Plan, except for Articles III, IV and V, which may only be
amended by the Committee. The Committee may terminate the Plan at any time,
except that any benefits that are payable due to a Retirement, death,
Disability, or other separation from Service occurring prior to the amendment or
termination shall not be reduced or discontinued. No amendment or termination of
the Plan shall directly or indirectly deprive any current or former Participant
(or surviving spouse) of all or any portion of any Supplemental Retirement
Benefit, Supplemental Disability Pension, Supplemental Spouse Pension, or
Supplemental Retirement Account, the payment of which has commenced prior to the
effective date of such amendment or termination, or which would be payable if
the Participant experienced a separation from Service for any reason on such
effective date. Upon termination of the Plan, distribution of a Participant’s
Supplemental Retirement Benefits, Supplemental Disability Pension, Supplemental
Retirement Account, or Supplemental Spouse Pension shall be made to the
Participant or his or her surviving spouse or beneficiary in the manner and at
the time described in Articles IV, V and VI of the Plan. In addition, no
additional Supplemental Retirement Benefits, Supplemental Disability Pension,
Supplemental Spouse Pension, or Compensation Credits or Supplemental Credits
under a Supplemental Retirement Account, shall be earned after termination of
the Plan, except as provided in Section 8.3.

13



--------------------------------------------------------------------------------



 



     7.6 Indemnification.

  (a)   Limitation of Liability. Notwithstanding any other provision of the Plan
or the Trust, none of the Company, any member of the Committee, nor an
individual acting as an employee or agent of any of them, shall be liable to any
Participant or former Participant, or any surviving spouse or other designated
beneficiary of any Participant or former Participant, for any claim, loss,
liability or expense incurred in connection with the Plan or the Trust, except
when the same shall have been judicially determined to be due to the willful
misconduct of such person.     (b)   Indemnity. The Company shall indemnify and
hold harmless each member of the Committee, or any employee of the Company or
any individual acting as an employee or agent of either of them (to the extent
not indemnified or saved harmless under any liability insurance or any other
indemnification arrangement with respect to the Plan or the Trust) from any and
all claims, losses, liabilities, costs and expenses (including attorneys’ fees)
arising out of any actual or alleged act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto with respect to the administration
of the Plan or the Trust, except that no indemnification or defense shall be
provided to any person with respect to any conduct that has been judicially
determined, or agreed by the parties, to have constituted willful misconduct on
the part of such person, or to have resulted in his or her receipt of personal
profit or advantage to which he or she is not entitled. In connection with the
indemnification provided by the preceding sentence, expenses incurred in
defending a civil or criminal action, suit or proceeding, or incurred in
connection with a civil or criminal investigation, may be paid by the Company in
advance of the final disposition of such action, suit, proceeding, or
investigation, as authorized by the Committee in the specific case, upon receipt
of an undertaking by or on behalf of the party to be indemnified to repay such
amount unless it shall ultimately be determined that the person is entitled to
be indemnified by the Company pursuant to this paragraph.     (c)  
Severability. Each of the Sections contained in the Plan, and each provision in
each Section, shall be enforceable independently of every other Section or
provision in the Plan, and the invalidity or unenforceability of any Section or
provision shall not invalidate or render unenforceable any other Section or
provision contained herein. If any Section or provision in a Section is found
invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the Section or provision to produce its
nearest enforceable economic equivalent.

     7.7 Action by Company. Any action required of, or permitted by, the Company
under the Plan shall be by resolution of the Committee, or by a person or
persons authorized by resolution of the Committee.

14



--------------------------------------------------------------------------------



 



     7.8 Protective Provisions. A Participant shall cooperate with the Company
by furnishing any and all information requested by the Company and its
Affiliates in order to facilitate the payment of benefits hereunder, and by
taking such physical examinations as the Company and its Affiliates may deem
necessary and taking such other action as may be requested by the Company and
its Affiliates.
     7.9 Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Indiana, except as preempted
by federal law.
     7.10 Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant, a surviving
spouse or other designated beneficiary shall be directed to the individual’s
last known address in the Company’s records.
     7.11 Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company, its Affiliates and their successors and assigns. The
term successors as used herein shall include any corporate or other business
entity that shall, whether by merger, consolidation, purchase, or otherwise,
acquire all or substantially all of the business and assets of the Company, and
successors of any such corporation or other business entity.
     7.12 Actuarial Assumptions. Unless otherwise provided in the Plan, all
actuarial adjustments necessary to determine the amount, form or timing of any
distribution shall be based on the same actuarial assumptions used for the
pension a Participant is eligible to receive under the NiSource Pension Plan.
     7.13 Tax Savings.

  (a)   Notwithstanding anything to the contrary contained in the Plan, (1) in
the event that the Internal Revenue Service prevails in its claim that benefits
under the Plan constitute taxable income to a Participant, his or her spouse or
other designated beneficiary, for any taxable year, prior to the taxable year in
which such benefits are distributed to him or her, or (2) in the event that
legal counsel satisfactory to the Company and the applicable Participant, his or
her spouse or other designated beneficiary, renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the Pre-2005 Benefit, to
the extent constituting taxable income, shall be immediately distributed to the
Participant, his or her spouse or other designated beneficiary. For purposes of
this Section, the Internal Revenue Service shall be deemed to have prevailed in
a claim if such claim is upheld by a court of final jurisdiction, or, if based
upon an opinion of legal counsel satisfactory to the Company and the
Participant, his or her spouse or other designated beneficiary, the Plan fails
to appeal a decision of the Internal Revenue Service, or a court of applicable
jurisdiction, with respect to such claim to an

15



--------------------------------------------------------------------------------



 



      appropriate Internal Revenue Service appeals authority or to a court of
higher jurisdiction within the appropriate time period.     (b)  
Notwithstanding anything to the contrary contained in the Plan, (1) in the event
that the Internal Revenue Service prevails in its claim that benefits under the
Plan constitute taxable income under Code Section 409A, and guidance and
regulations thereunder, to a Participant, his or her spouse or other designated
beneficiary, for any taxable year prior to the taxable year in which such
benefits are distributed to him or her, or (2) in the event that legal counsel
satisfactory to the Company and the applicable Participant, his or her spouse or
other designated beneficiary, renders an opinion that the Internal Revenue
Service would likely prevail in such a claim, the Post-2004 Benefit or
Supplemental Spouse Pension, to the extent constituting taxable income, shall be
immediately distributed to the Participant, his or her spouse or other
designated beneficiary. For purposes of this Section, the Internal Revenue
Service shall be deemed to have prevailed in a claim if such claim is upheld by
a court of final jurisdiction, or, if based upon an opinion of legal counsel
satisfactory to the Company and the Participant, his or her spouse or other
designated beneficiary, the Plan fails to appeal a decision of the Internal
Revenue Service, or a court of applicable jurisdiction, with respect to such
claim to an appropriate Internal Revenue Service appeals authority or to a court
of higher jurisdiction within the appropriate time period.

ARTICLE VIII
Change in Control
     8.1 Change in Control. A “Change in Control” shall be deemed to take place
on the occurrence of either a “Change in Ownership,” “Change in Effective
Control” or a “Change of Ownership of a Substantial Portion of Assets,” as
defined below:

  (a)   Change in Ownership. A Change in Ownership of the Company occurs on the
date that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of the Company, as applicable (or
to cause a Change in Effective Control of the Company). An increase in the
percentage of stock owned by any one person, or Persons Acting as a Group, as a
result of a transaction in which the Company acquires its stock in exchange for
property s be treated as an acquisition of stock. This paragraph (a) applies
only

16



--------------------------------------------------------------------------------



 



      when there is a transfer of stock of the Company (or issuance of stock of
the Company) and stock in the Company remains outstanding after the transaction.
    (b)   Change in Effective Control. A Change in Effective Control of the
Company occurs on the date that either —

  (i)   Any one person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

  (ii)   a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election,

      In the absence of an event described in paragraph (i) or (ii), a Change in
Effective Control of the Company will not have occurred.         Acquisition of
additional control. If any one person, or more than one Person Acting as a
Group, is considered to effectively control the Company, the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a Change in Effective Control of the Company (or to cause a
Change in Ownership of the Company).     (c)   Change of Ownership of a
Substantial Portion of Assets. A Change of Ownership of a Substantial Portion of
Assets occurs on the date that any one person, or more than one Person Acting as
a Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.         Transfers to a related person. There is no
Change in Control when there is a transfer to an entity that is controlled by
the shareholders of the Company immediately after the transfer. A transfer of
assets by the Company is not treated as a Change of Ownership of a Substantial
Portion of Assets if the assets are transferred to —

  (i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

17



--------------------------------------------------------------------------------



 



  (ii)   An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

  (iii)   A person, or more than one Person Acting as a Group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or

  (iv)   An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

      A person’s status is determined immediately after the transfer of the
assets. For example, a transfer to a corporation in which the Company has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the Company after the transaction is not treated as a Change of
Ownership of a Substantial Portion of Assets of the Company.     (d)   Persons
Acting as a Group. Persons shall not be considered to be acting as a group
solely because they purchase or own stock of the same corporation at the same
time or as a result of the same public offering. However, persons shall be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

     8.2 Potential Change in Control. A “Potential Change in Control” shall
include any of the following:

  (a)   The delivery to the Company by any “person,” as defined in
Section 13(d)(3) of The Securities Exchange Act of 1934 (the “Act”), of a
statement containing the information required by Schedule 13-D under the Act, or
any amendment to any such statement, that shows that such person has acquired,
directly or indirectly, the beneficial ownership of (1) more than twenty percent
(20%) of any class of equity security of the Company entitled to vote as a class
in the election or removal from office of directors, or (2) more than twenty
percent (20%) of the voting power of any group of classes of equity securities
of the Company entitled to vote as a single class in the election or removal
from office of directors.     (b)   The Company becomes aware that preliminary
or definitive copies of a proxy statement and information statement or other
information have been filed with the Securities and Exchange Commission pursuant
to Rule 14a-6, Rule 14c-5 or

18



--------------------------------------------------------------------------------



 



      Rule 14f-1 under the Act relating to a proposed change in control of the
Company.     (c)   The delivery to the Company pursuant to Rule 14d-3 under the
Act of a Tender Offer Statement relating to equity securities of the Company.  
  (d)   The Board adopts a resolution to the effect that for purposes of the
Plan a Potential Change in Control has occurred.

     8.3 Additional Service and Compensation Upon Change in Control. With
respect to a Participant who, pursuant to contract with the Company, is entitled
to compensation from the Company for an additional 36 months in the event that
after a Change in Control the Participant’s employment is terminated by the
Company or an Affiliate under circumstances described in the contract, such
Participant’s years of Service under Article II, and Supplemental Retirement
Pension under Section 4.2 or Supplemental Retirement Account under Section 5.2,
as applicable, shall be calculated as if the Participant had continued in
employment with the Company for an additional 36 months at the rate of
Compensation in effect immediately prior to his or her employment termination;
provided that, in no event shall the counting of a Participant’s Compensation
during this 36-month period reduce his or her Final Average Compensation figure
below its highest level prior to the Participant’s separation from Service.
     8.4 Waiver of Service and Age Requirements Upon Change in Control. A
Participant who separates from service within 24 months following a Change in
Control for any reason other than a termination by the Company for Good Cause,
but prior to Early Retirement, shall be eligible for the Supplemental Retirement
Pension specified in Section 4.2, rather than the Supplemental Retirement
Pension specified in Section 4.4, commencing at Normal Retirement.
Notwithstanding the previous sentence, such a Participant may elect to begin
receiving the portion of his or her Supplemental Retirement Pension that
constitutes his or her Pre-2005 Benefit pursuant to this Section 8.4 at any time
after attaining age 55 years, subject to the reduction specified in Section 4.3.
Such election shall have no effect on the distribution of his or her Post-2004
Benefit at his or her Normal Retirement Date.
     8.5 Funding of Plan Benefits Upon Potential Change in Control. Upon a
Potential Change in Control, the Committee shall identify the amount by which
the present value of all benefits earned to date under the Plan (after offsets)
exceeds the then fair market value of the applicable Trust assets, calculated
using the Pension Benefit Guaranty Corporation immediate annuity interest rate
as of the date of the Potential Change in Control, the 1983 GAM mortality
tables, and the most valuable optional payment form (the “Full Funding Amount”),
and the Company shall contribute such Full Funding Amount to the Trust. Each
Participant’s benefits for purposes of calculating present value shall be the
highest benefit the Participant would have under the Plan within the six months
following a Potential Change in Control, assuming that the Participant’s
employment continues for six months at the same rate of Compensation, and that
the Participant receives any benefit enhancement provided by the Plan, or any
other agreement, upon a Change in Control.

19



--------------------------------------------------------------------------------



 



     8.6 Plan Administration and Amendment Upon a Change in Control. Upon and
after a Change in Control, the Company no longer shall have the power to appoint
or remove members of the Committee, nor the power to approve legal counsel or
actuaries employed by the Committee. Upon and after a Change in Control, only
the Committee members shall have the power to appoint or remove members. If, at
any time after a Change in Control, all members of the Committee have been
removed or resigned, then all of the powers, rights and duties vested in the
Committee by Article IX below shall be vested in the trustee of the Trust.
     8.7 Committee Discretion to Pay Lump Sum After a Change in Control. Upon
and after a Change in Control, the Committee may, in its sole discretion,
distribute, or cause the trustee under the Trust to distribute, to a Participant
or a surviving spouse, the present value (determined in accordance with the
assumptions in Section 7.12) of the Participant’s Pre-2005 Benefit, or the
portion of Supplemental Disability Pension or the surviving spouse’s
Supplemental Spouse Pension attributable to his or her Pre-2005 Benefit, payable
under the Plan in a lump sum payment. The Committee shall distribute, or cause
the trustee under the Trust to distribute, the present value of the
Participant’s Post-2004 Benefit.
     8.8 Lump Sum Election. Each calendar year, a Participant shall have the
right to elect to receive the present value (determined in accordance with the
assumptions in Section 7.12) of the portion of the Participant’s Supplemental
Retirement Pension or the balance of the Participant’s Supplemental Retirement
Account that constitutes the Participant’s Pre-2005 Benefit or the Participant’s
Supplemental Disability Pension, in a lump sum if:

  (a)   a Change in Control occurs in the calendar year subsequent to the
calendar year in which the election is made; and

  (b)   (i)   within 24 months following the Change in Control any one of the
payment triggering conditions set forth in the Change in Control and Termination
Agreement between the Company and the Participant shall have occurred; or

  (ii)   if no Change in Control and Termination Agreement is in effect between
the Company and the Participant on the date of the Change in Control and within
24 months following the Change in Control the employment of the Participant with
the Company is terminated by the Company for any reason other than Good Cause or
the Participant terminates his or her employment with the Company for Good
Reason.

Such election shall be irrevocable for the calendar year to which it applies. A
distribution pursuant to this Section 8.8 shall be made as soon as practicable
following the Participant’s separation from Service. Notwithstanding the
preceding provisions of this Section 8.8, a Participant had the right to make
the election set forth in this Section at any time during the first three
(3) months of calendar year 2003 with respect to a Change in Control that
occurred during the last nine (9) months of calendar year 2003. Any such
election was irrevocable for calendar year 2003 and was subject to the other
provisions of this Section 8.8.

20



--------------------------------------------------------------------------------



 



     8.9 Definitions.

  (a)   “Good Cause” shall be deemed to exist if, and only if:

  (i)   the Participant engages in acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance, in each case that results in substantial harm to the Company; or

  (ii)   the Participant is convicted of a criminal violation involving fraud or
dishonesty.

  (b)   “Good Reason” shall be deemed to exist if, and only if:

  (i)   there is a significant change in the nature or the scope of the
Participant’s authorities or duties;     (ii)   there is a significant reduction
in the Participant’s monthly rate of base salary, his or her opportunity to earn
a bonus under an incentive bonus compensation plan maintained by the Company or
his or her benefits; or     (iii)   the Company changes by 100 miles or more the
principal location in which the Participant is required to perform services.

ARTICLE IX
Plan Administration: The Committee
     9.1 General Powers, Rights and Duties. The Committee has the following
powers, rights and duties in addition to those given it elsewhere in the Plan:

  (a)   To interpret the Plan and determine all questions arising in the
administration, interpretation and application of the Plan, including, but not
limited to, the power to determine the rights or eligibility of employees or
Participants, and their surviving spouses and any other beneficiaries, and the
amount of their respective benefits under the Plan, and to remedy ambiguities,
inconsistencies or omissions.     (b)   To adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan.     (c)   To
enforce the Plan and the rules and regulations, if any, adopted by the Committee
as above.

21



--------------------------------------------------------------------------------



 



  (d)   To direct the trustee as respects benefit payments or other
distributions from the Trust fund pursuant to the provisions of the Plan.

  (e)   To furnish the Company with such information as may be required by it
for tax or other purposes as respects the Plan.     (f)   To employ agents,
attorneys, accountants, actuaries or other persons (who also may be employed by
the Company or an Affiliate) and to allocate or delegate to them such powers,
rights and duties as the Committee may consider necessary or advisable to
properly carry out the administration of the Plan, including maintaining the
accounts of Participants, provided that such allocation or delegation, and the
acceptance thereof by such agents, attorneys, accountants, actuaries or other
persons, shall be in writing.

     9.2 Information Required by Committee. The Company shall furnish the
Committee with such data and information as the Committee may deem necessary or
desirable in order to administer the Plan. The records of the Company as to an
employee’s or Participant’s period or periods of employment, separation from
Service and the reason therefore, reemployment and Compensation will be
conclusive on all persons unless determined to the Committee’s satisfaction to
be incorrect. Participants and other persons entitled to benefits under the Plan
also shall furnish the Committee with such evidence, data or information as the
Committee considers necessary or desirable to administer the Plan.
     9.3 Committee Decision Final. Subject to applicable law, and the provisions
of Section 9.4, any interpretation of the provisions of the Plan and any
decision on any matter within the discretion of the Committee made by the
Committee in good faith shall be binding on all persons. To the extent not
inconsistent with the Plan, all definitions, terms and provisions set forth in
the NiSource Pension Plan, including with respect to the administrative powers
and duties of the Committee, the expenses of administration, and the procedures
for filing claims, also shall be applicable with respect to the Plan.
     9.4 Claims Procedure. Claims for benefits under the Plan shall be made in
writing to the Committee. If the Committee wholly or partially denies a claim
for benefits, the Committee shall, within a reasonable period of time, but no
later than 90 days after receiving the claim, notify the claimant in writing of
the denial of the claim. If the Committee fails to notify the claimant in
writing of the denial of the claim within 90 days after the Committee receives
it, the claim shall be deemed denied. A notice of denial shall be written in a
manner calculated to be understood by the claimant, and shall contain:

  (a)   the specific reason or reasons for denial of the claim;     (b)   a
specific reference to the pertinent Plan provisions upon which the denial is
based;

22



--------------------------------------------------------------------------------



 



  (c)   a description of any additional material or information necessary for
the claimant to perfect the claim, together with an explanation of why such
material or information is necessary; and     (d)   an explanation of the Plan’s
review procedure.

     Within 60 days of the receipt by the claimant of the written notice of
denial of the claim, or within 60 days after the claim is deemed denied as set
forth above, if applicable, the claimant may file a written request with the
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits, including the conducting of a hearing, if the Committee
deems one necessary. In connection with the claimant’s appeal of the denial of
his or her benefit, the claimant may review pertinent documents and may submit
issues and comments in writing. The Committee shall render a decision on the
claim appeal promptly, but not later than 60 days after receiving the claimant’s
request for review, unless, in the discretion of the Committee, special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case the 60-day period may be extended to 120 days. The
Committee shall notify the claimant in writing of any such extension. The
decision upon review shall (1) include specific reasons for the decision, (2) be
written in a manner calculated to be understood by the claimant, and (3) contain
specific references to the pertinent Plan provisions upon which the decision is
based.

[signature block follows on next page]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this amendment and restatement
of the NiSource Inc. Supplemental Executive Retirement Plan to be executed in
its name by its duly authorized officer, effective as of January 1, 2010.
NISOURCE INC.
By: /s/ Robert Campbell                       
Date: 12/16/2010

24